DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 11, the prior art does not teach or render obvious the squeegee fixing section including a first shaft member and a first flange section formed on an end of the first shaft member, the first shaft member movable in a vertical direction to move the first flange section between a lowered position corresponding to the released state and a raised position to sandwich the squeegee between the first flange section and a lower surface of the squeegee fixing section corresponding to the fixed state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Johnson et al. (WO 2012154161) teaches a squeegee fixing section including a first shaft member 78a, a clip receiving slot 84a in Figures 6 and 7.  The slot is the receiver for the retainer clip 78a.  However, the retainer clip 78a is not moveable in the particular manner and has a different structure/function such as the amended claim of the squeegee fixing section of claim 11. Therefore, Johnson et al. does not teach a first shaft member and a first flange section formed on an end of the first shaft member, the first shaft member movable in a vertical direction to move the first flange section between a lowered position corresponding to the released state and a raised position to sandwich the squeegee between the first flange section and a lower surface of the squeegee fixing section corresponding to the fixed state.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853